FILED
                             NOT FOR PUBLICATION
                                                                               AUG 5 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MOHAMMED BIKRAMUDDIN; et al.,                    No.   14-72864

              Petitioners,                       Agency Nos.         A098-458-017
                                                                     A098-458-018
 v.                                                                  A098-458-019

WILLIAM P. BARR, Attorney General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 4, 2020**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Mohammed Bikramuddin,1 a citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ order affirming the Immigration Judge’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        Bikramuddin’s wife, Husneara, and son, Tarik Hassan, are derivative
beneficiaries of Bikramuddin’s asylum claims.
denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition for review. Because the parties are familiar with

the facts we need not recount them here. We review adverse credibility

determinations for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038,

1043 (9th Cir. 2001), and we conclude that substantial evidence supports the

finding that Bikramuddin was not credible.2

      Bikramuddin was found not credible based on significant, material

omissions that went to the heart of his claim for asylum based on political opinion.

See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). Bikramuddin omitted any

mention of his political campaign in his initial asylum application, and he did not

testify to threatening and politically-motivated events that apparently occurred at

his home that were included in his application. Given this adverse credibility

finding and absence of other evidence in the record supporting his claim of

persecution based on his political opinion, we deny the petition for review of his

claims for asylum and withholding of removal. See 8 C.F.R. § 1208.13(b)(2); see

also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION DENIED.

      2
        Because Bikramuddin filed his petition before May of 2005, the provisions
of the REAL ID Act do not apply. See Real ID Act, Pub. L. 109-13, 119 Stat. 302
(2005).
                                          2